J-S38025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ALEXANDRA ELIZABETH SEXTON,

                            Appellant                  No. 268 EDA 2017


          Appeal from the Judgment of Sentence December 16, 2016
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0002643-2014


BEFORE: GANTMAN, P.J., SHOGAN and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                               FILED JULY 27, 2017

       Appellant, Alexandra Elizabeth Sexton, appeals from the judgment of

sentence entered in the Court of Common Pleas of Delaware County on

December 16, 2016. Appellant’s counsel has filed an application to withdraw

his representation and a brief pursuant to Anders v. California, 386 U.S.

738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009),

which govern a withdrawal from representation on direct appeal. Appellant

has not filed a response to counsel’s petition. After careful review, we grant

counsel’s petition to withdraw and affirm the judgment of sentence.

       On July 31, 2014, Appellant entered a guilty plea to, inter alia,


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S38025-17



acquiring a controlled substance by misrepresentation.1              The same day,

Appellant was sentenced to a treatment program, treatment court, and

thirty months of probation.            Order, 7/31/14.       Appellant subsequently

violated her probation, and on July 23, 2015, she was terminated from

treatment court, was sentenced to thirty-six months of intermediate

punishment “only to be released to an available bed,” and was ordered to

enter a long-term treatment program. Sentencing Order, 7/23/15.

        Appellant violated the terms of her county intermediate punishment

sentence in June of 2016 by having a positive drug screen and failing to pay

costs. On August 3, 2016, a hearing was held and Appellant stipulated to

the failed drug screen. N.T., 8/3/16, at 5. The trial court and Appellant’s

counsel explained to Appellant the benefit of entering a State Intermediate

Punishment (“SIP”) program being proposed by the Commonwealth that

would provide Appellant treatment and an anticipated step down in her level

of incarceration and supervision.              Id. at 4-9.   Appellant indicated her

interest in being evaluated for this program, and the matter was continued

for purposes of an evaluation to determine Appellant’s eligibility for the

program. Id. at 9.

        A hearing was held on November 15, 2016, and at that hearing,

despite being approved for the SIP program, Appellant stated that she did


____________________________________________


1
    35 P.S. § 780-113(a)(12).



                                           -2-
J-S38025-17



not want to enter the program.        N.T., 11/15/16, at 4.     The trial court

explained that if Appellant declined to enter the program, the court would

proceed to sentencing Appellant and discussed the sentencing guidelines.

Id. at 4-9. Appellant stipulated to the violations of failing to pay costs and a

failed drug screen, and she stated that she wished to proceed to sentencing.

Id. at 12-15. The trial court sentenced Appellant to four to eight years of

incarceration. Id. at 15.

      Appellant filed a post-sentence motion on November 18, 2016.          The

trial court scheduled a hearing on Appellant’s post-sentence motion for

December 16, 2016, and on December 14, 2016, vacated the sentence

imposed on November 15, 2016, pending the hearing on the post-sentence

motion.   Following the hearing on December 16, 2016, the trial court

imposed the same sentence of four to eight years of incarceration.         N.T.,

12/16/16, at 14.

      Appellant timely appealed.     The trial court ordered the filing of a

Pa.R.A.P. 1925(b) statement. Appellant’s counsel filed a statement of intent

to file an Anders brief in lieu of a Pa.R.A.P. 1925(b) statement.          See

Pa.R.A.P. 1925(c)(4) (“In a criminal case, counsel may file of record and

serve on the judge a statement of intent to file an [Anders] brief in lieu of

filing a Statement.”). The trial court entered an order on February 10, 2017,

stating that because Appellant’s counsel filed a statement indicating his

intent to file an Anders brief, “further exposition regarding [Appellant’s]




                                     -3-
J-S38025-17



conviction and the sentence imposed was unnecessary.” Order, 2/10/17, at

1.

      Before we address the question raised on appeal, we first must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83

A.3d 1030, 1032 (Pa. Super. 2013) (en banc).        There are procedural and

briefing requirements imposed upon an attorney who seeks to withdraw on

direct appeal. The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that
      he or she has the right to retain private counsel or raise
      additional arguments that the defendant deems worthy of the
      court’s attention.

Id. at 1032 (citation omitted).

      In this case, counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted a thorough review of

Appellant’s case and determined that the appeal would be frivolous. Counsel

sent Appellant a copy of the Anders brief and petition to withdraw, as well

as a letter, a copy of which is attached to the petition. In the letter, counsel

advised Appellant that she could either represent herself or retain private

counsel to represent her.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:




                                     -4-
J-S38025-17


       in the Anders brief that accompanies court-appointed counsel’s
       petition to withdraw, counsel must: (1) provide a summary of
       the procedural history and facts, with citations to the record; (2)
       refer to anything in the record that counsel believes arguably
       supports the appeal; (3) set forth counsel’s conclusion that the
       appeal is frivolous; and (4) state counsel’s reasons for
       concluding that the appeal is frivolous. Counsel should articulate
       the relevant facts of record, controlling case law, and/or statutes
       on point that have led to the conclusion that the appeal is
       frivolous.

Santiago, 978 A.2d at 361.

       Counsel’s brief is compliant with Santiago.     It sets forth the factual

and procedural history of this case, outlines pertinent case authority, cites to

the record, and refers to an issue of arguable merit. Anders Brief at 1-6.

Further, the brief sets forth counsel’s conclusion that the appeal is frivolous

and the reasons for counsel’s conclusion.

       The sole issue raised in the Anders brief is as follows:

             Whether the sentence of four to eight years incarceration
       imposed on [Appellant] is harsh and excessive under the
       circumstances?

Anders Brief at 1.

       Appellant’s issue challenges the discretionary aspects of her sentence.2

We note that “[t]he right to appellate review of the discretionary aspects of

a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127, 132

(Pa. Super. 2014). Rather, where an appellant challenges the discretionary
____________________________________________


2
 In Cartrette, 83 A.3d at 1034, this Court held that our “scope of review in
an appeal from a revocation sentencing includes discretionary sentencing
challenges.” Thus, there is no impediment to our review.



                                           -5-
J-S38025-17


aspects of a sentence, the appeal should be considered a petition for

allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

                  We conduct a four-part analysis to determine:
            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. [708]; (3) whether appellant’s brief has
            a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.

Super. 2006)). The determination of whether there is a substantial question

is made on a case-by-case basis, and this Court will grant the appeal only

when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.   Commonwealth v. Sierra, 752 A.2d 910, 912–

913 (Pa. Super. 2000).

      Herein, the first three requirements of the four-part test are met:

Appellant brought a timely appeal, raised the challenges at sentencing, and

                                    -6-
J-S38025-17


included in her appellate brief the necessary separate concise statement of

the reasons relied upon for allowance of appeal pursuant to Pa.R.A.P.

2119(f).      Therefore, we next determine whether Appellant raises a

substantial question requiring us to review the discretionary aspects of the

sentence imposed by the trial court.

     “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”      Commonwealth v. Ahmad, 961

A.2d 884, 886-887 (Pa. Super. 2008). In her Pa.R.A.P. 2119(f) statement,

Appellant argues that the trial court’s imposition of “a sentence of four to

eight years imprisonment is harsh and excessive under the circumstances

given her severe drug problems.” Anders Brief at 3.

     As explained in Commonwealth v. Griffin, 65 A.3d 932 (Pa. Super.

2013), there is ample precedent to support a determination that Appellant’s

allegation fails to raise a substantial question that her sentence is not

appropriate    under   the   Sentencing   Code.    Id.   at   936-937   (citing

Commonwealth v. Cannon, 954 A.2d 1222, 1228–1229 (Pa. Super. 2008)

(claim that trial court failed to consider defendant’s rehabilitative needs,

age, and educational background did not present substantial question);

Commonwealth v. Mobley, 581 A.2d 949, 952 (Pa. Super. 1990) (claim

that sentence failed to take into consideration defendant’s rehabilitative

needs and was manifestly excessive did not raise substantial question where

sentence was within statutory guidelines and within sentencing guidelines);


                                       -7-
J-S38025-17


Commonwealth v. Lawson, 650 A.2d 876, 881 (Pa. Super. 1994) (claim

of error for failing to consider rehabilitative needs does not present

substantial question)).

      Even if we were to determine that Appellant’s claim did raise a

substantial question, we would find no merit to the underlying allegation.

            The imposition of sentence following the revocation of [a
      county intermediate punishment sentence] is vested within the
      sound discretion of the trial court, which, absent an abuse of
      that discretion, will not be disturbed on appeal. An abuse of
      discretion is more than an error in judgment - a sentencing court
      has not abused its discretion unless the record discloses that the
      judgment exercised was manifestly unreasonable, or the result
      of partiality, prejudice, bias or ill-will.

Commonwealth v. Simmons, 56 A.3d 1280, 1283–1284 (Pa. Super.

2012).

      Our Court has held that the revocation of a county intermediate

punishment sentence is equivalent to the revocation of probation:

             An intermediate punishment sentence imposed pursuant to
      42 Pa.C.S. § 9763, Sentence of Intermediate Punishment,
      may be revoked where the specific conditions of the sentence
      have been violated.          ‘Upon revocation, the sentencing
      alternatives available to the court shall be the same as the
      alternatives available at the time of initial sentencing.’    42
      Pa.C.S. § 9773, Modification or revocation of intermediate
      punishment sentence, (b) Revocation.               This rule of
      resentencing is analogous to that set forth for resentencing
      following revocation of probation. ‘Upon revocation of probation
      a sentencing court possesses the same sentencing alternatives
      that it had at the time of initial sentencing.’ Commonwealth v.
      Byrd, 444 Pa.Super. 86, 663 A.2d 229, 231 (1995), citing 42
      Pa.C.S. § 9771, Modification or revocation of order of
      probation, (b) Revocation. Moreover, revocation of probation
      occurs, as does revocation of an intermediate punishment


                                    -8-
J-S38025-17


      sentence, where it has been found the defendant has violated
      the terms of his sentence.

Commonwealth v. Melius, 100 A.3d 682, 685-686 (Pa. Super. 2014)

(emphasis in original) (quoting Commonwealth v. Phillip, 709 A.2d 920,

921 (Pa. Super. 1998)).

      While parts of § 9721(b) do not govern revocation proceedings,
      as our sentencing guidelines are not required to be consulted in
      such instances, see 204 Pa.Code. § 303.1(b), other provisions of
      that section do apply. For example, the sentencing court must
      “follow the general principle that the sentence imposed should
      call for confinement that is consistent with the protection of the
      public, the gravity of the offense as it relates to the impact on
      the life of the victim and on the community, and the
      rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b). In
      addition, in all cases where the court “resentences an offender
      following revocation of probation, county intermediate
      punishment or State intermediate punishment or resentences
      following remand, the court shall make as a part of the record,
      and disclose in open court at the time of sentencing, a statement
      of the reason or reasons for the sentence imposed.” Id. Failure
      to comply with these provisions “shall be grounds for vacating
      the sentence or resentence and resentencing the defendant.”
      Id.

Cartrette, 83 A.3d at 1040-1041. Following the revocation of probation, a

probation revocation court need not undertake a lengthy discourse for its

reasons for imposing a sentence of total confinement, but the record as a

whole must reflect the probation revocation court’s consideration of the facts

of the crime and character of the offender. Commonwealth v. Crump, 995

A.2d 1280, 1283 (Pa. Super. 2010).

      In this case, the sentence falls within the standard range of sentences.

Specifically, the standard minimum range for a conviction of acquiring a


                                     -9-
J-S38025-17


controlled substance by misrepresentation is thirty-six to fifty-four months

with a statutory maximum of 180 months.3 204 Pa. Code § 303.16; 35 P.S.

§ 780-113(f)(1).          Appellant was sentenced to four to eight years of

incarceration, which sentence is well within the standard range.

       Additionally, the sentencing transcripts reflect that the trial court was

well   aware     of    Appellant’s   rehabilitative      needs   and   took        them    into

consideration.        Appellant’s addiction was discussed at the August 3, 2016,

November 15, 2016, and December 16, 2016 hearings.                      In fact, at the

hearing on November 15, 2016, the trial court strongly encouraged

Appellant to participate in the SIP program, yet Appellant refused.                       N.T.,

11/15/16, at 4-15. Appellant instead chose to proceed to sentencing. Id. at

14-15.    After being sentenced to four to eight years in prison, Appellant

appeared to change her mind, as reflected by her filing the motion for

reconsideration.         At   the    December      16,    2016   hearing,     it    was    the

Commonwealth that no longer agreed to Appellant’s participation in the SIP

program. N.T., 12/16/16, at 5-6. Accordingly, the record is clear that the

trial court fully considered Appellant’s rehabilitative needs, facts of the crime

and Appellant’s character in sentencing Appellant.

       Based on our review of the record, it is clear that Appellant has failed

to establish that the trial court judge ignored or misapplied the law,
____________________________________________


3
  Appellant had a prior record score of zero.               Guideline Sentence Form,
11/17/16, at 2.



                                          - 10 -
J-S38025-17


exercised his judgment for reasons of partiality, prejudice, bias or ill will, or

arrived at a manifestly unreasonable decision. Simmons, 56 A.3d at 1283-

1284.     Thus, we would conclude that the trial court did not abuse its

discretion in sentencing Appellant.

        We also have independently reviewed the record in order to determine

whether     there   are   any   non-frivolous   issues   present   in   this   case.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014). Having

concluded that there are no meritorious issues, we grant Appellant’s counsel

permission to withdraw and affirm the judgment of sentence.

        Application to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2017




                                      - 11 -